Citation Nr: 0009285	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for injury, left 
foot, residuals of shell fragment wound, currently evaluated 
as 40 percent disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1969 to 
May 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 1993 and September 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the June 1993 rating 
decision, the RO denied a total rating for compensation based 
upon individual unemployability.  In the September 1998 
rating decision, the RO continued the 40 percent evaluation 
for injury, left foot, residuals of shell fragment wound.


FINDINGS OF FACT

1.  Injury, left foot, residuals of shell fragment wound, is 
manifested by loss of use of the left foot.

2.  Service connection is currently in effect for injury, 
left foot, residuals of shell fragment wound, which is 
evaluated as 40 percent disabling; perforation, tympanic 
membrane, left, and corneal scar, both of which are 
noncompensable.

3.  The appellant is not precluded from substantially gainful 
employment by reason of service connected disability.


CONCLUSIONS OF LAW

1.  Injury, left foot, residuals of shell fragment wound is 
no more than 40 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.59, 4.68; Part 4, 
Diagnostic Code 5284 (1999).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In October 1970, the appellant was injured when a booby trap 
exploded in Vietnam while he was on a search and destroy 
operation.  At that time, he had complete amputation of the 
fifth little toe on the left foot and partial amputations of 
the second, third, and fourth toes.  There were multiple 
fractures of the metatarsals.

Service connection for injury, left foot, residuals of shell 
fragment wound, was granted by means of a November 1971 
rating decision and a 20 percent evaluation assigned.  In a 
June 1989 rating decision, the RO granted a 30 percent 
disability evaluation for injury, left foot, residuals of 
shell fragment wound.  In November 1990, the appellant 
underwent excision extoses, metatarsal osteotomy, and bone 
graft on his left foot.  In a November 1996 decision, the 
Board granted a 40 percent disability evaluation for injury, 
left foot, residuals of shell fragment wound, which was 
effectuated in a December 1996 rating decision.

The appellant underwent a VA examination in September 1995.  
The appellant stated that he could not use his left foot and 
that he had to walk with a cane all the time.  The VA 
examiner stated that the appellant was tender in the area 
where the metatarsophalangeal fusion occurred.  The VA 
examiner stated that it was difficult for the appellant to 
stand because of the obvious varus deformity of his left 
foot.  He stated that the appellant could not squat or 
supinate or pronate his left foot.  The appellant was unable 
to heel and toe walk with his left foot.  The VA examiner 
stated that the appellant had poor function of his left foot 
when walking and had a poor gait.  The VA examiner entered 
diagnoses of old mine injury to the left foot with residual 
fragments in place, varus deformity of the left foot, partial 
amputation of the second and third toes of the left foot, 
total amputation of the fourth and fifth toes of the left 
foot, and pain and tenderness over the site of the previous 
metacarpophalangeal fusion in 1990.

The appellant underwent a VA examination in April 1998.  The 
appellant stated that he could not put any pressure on his 
forefoot, and that he had pain.  The VA examiner stated that 
the appellant used crutches all the time, but used a cane in 
his house.  The VA examiner noted that the appellant had 
amputations of the left fourth and fifth toes completely and 
distal phalanges of the second and third toes.  The left 
great toe had hallux valgus.  The VA examiner stated that the 
left foot was bluish with coolness of the skin.  The 
appellant could walk very little with weight.  The diagnosis 
was partial amputation of the left foot, which the VA 
examiner stated rendered the appellant unemployable.

The appellant underwent a VA examination in April 1999.  The 
appellant stated that he could not use his foot and 
complained of pain.  The appellant reported pain, weakness, 
stiffness, swelling, heat, redness, fatigability, and lack of 
endurance.  The VA examiner stated that the appellant had 
10 percent additional functional impairment.  The appellant 
stated that he used crutches all the time, except within his 
own house, where he used a cane.  He stated that he did not 
use corrective shoes because they did not help.  The 
appellant stated that he had been in security until two years 
previously, but that had required him to walk some on the 
job.

Examination of the left foot revealed marked deformity with 
complete absence of the left fourth and fifth toes and loss 
of the distal phalanges of the second and third toes and 
valgus position of the great toe.  The VA examiner stated 
that there was no objective evidence of painful motion, no 
edema, and no tenderness.  There was objective evidence of 
instability and weakness.  The VA examiner stated that the 
appellant had a scar on his left foot, which was well healed 
and tender.  He stated that the severity of the appellant's 
foot had a marked effect in his ability to work.  The VA 
examiner stated that the appellant's service-connected foot 
was "severe."  He stated that he believed that the 
appellant could perform substantially gainful employment of a 
sedentary nature if he had a more forceful personality.  The 
VA examiner entered a diagnosis of partial amputation of the 
second and third toes and total amputation of the fourth and 
fifth toes and valgus position of the great toe.  The VA 
examiner added that the appellant had loss of function due to 
pain.

I.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for injury, left foot, residuals of 
shell fragment wound, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, his assertion that his 
service-connected disability has worsened raises a plausible 
claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The appellant has been recently examined and his 
medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met.  38 U.S.C.A. § 5107(a).

The Board notes that a claim for an increased evaluation for 
the service-connected injury, left foot, residuals of shell 
fragment wound, was previously before the Board in November 
1996.  In a decision issued at that time, the Board granted a 
40 percent evaluation, which was effectuated in a December 
1996 rating decision.  Thus, the claim for an increased 
evaluation currently before the Board will address only that 
evidence that has been created following the December 1996 
rating decision.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5284 (1999).  With actual loss of use of the 
foot, a 40 percent evaluation will be assigned.  Id. at Note.  
Under Diagnostic Codes 5165, 5166, and 5167, amputation of 
the leg at a lower level, which permits a prosthesis; 
amputation of the forefoot proximal to metatarsal bones (more 
than one-half of metatarsal loss); and loss of use of the 
foot all warrant a 40 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Codes 5165, 5166, 5167 (1999).

According to the amputation rule, 38 C.F.R. § 4.68 (1999), 
the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic Code 5156 
(1999).

After having reviewed the evidence of record, the Board finds 
that an evaluation in excess of 40 percent is not available 
to the service-connected injury, left foot, residuals of 
shell fragment wound.  The appellant is at the maximum 
evaluation he can be as to his service-connected left foot 
under Diagnostic Code 5284 and the amputation rule.  Thus, 
the service-connected injury, left foot, residuals of shell 
fragment wound, can be no more than 40 percent disabling.  

In this regard, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, 
the analysis in DeLuca does not assist the appellant, as he 
is receiving the maximum disability evaluation for a 
unilateral foot injury.  See Spencer v. West, No. 98-363 
(U.S. Vet. App. March 13, 2000), slip op. at 8-9 citing 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (remand 
improper for the Board to consider functional loss due to 
pain because appellant was in receipt of maximum evaluation 
for limitation of function of the wrist).  Additionally, it 
must be noted that Diagnostic Code 5284 does not contemplate 
limitation of motion of the foot to warrant consideration of 
DeLuca.  See Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(38 C.F.R. §§ 4.40, 4.45 did not apply to 38 C.F.R. Part 4, 
Diagnostic Code 5257, as it was not predicated on loss of 
range of motion).  Finally, the regulations provide no 
exception to the amputation rule on the basis of scarring.

The Board notes that the question of an extraschedular 
evaluation will be addressed below in conjunction with 
consideration of a total rating for compensation based upon 
individual unemployability.

The appellant is competent to report his symptoms.  However, 
to the extent that he claims that his service-connected 
injury, left foot, residuals of shell fragment wound, is 
worse than the 40 percent evaluation contemplates, the 
medical findings do not support his assertion.  As stated 
above, the Rating Schedule does not provide for a higher 
schedular evaluation as to the appellant's service-connected 
injury, left foot, residuals of shell fragment wound.  The 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b) (West 
1991).

II.  Individual unemployability

The appellant contends that he is unable to work because of 
his service-connected left foot.  He states that he has 
severe pain, which prevents him from working.  He states that 
he would be more willing to acquire gainful employment if he 
"had substantial mobility to perform at work."  The most 
recent individual unemployability claim reflects that he had 
4 years of college, occupational experience as a file clerk 
and benefits authorizer and last worked on a full time basis 
in 1992.

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1999).  The provisions of 
38 C.F.R. § 4.16(a) (1999), establish, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

(Emphasis added.)

Service connection is currently in effect for injury, left 
foot, residuals of shell fragment wound, which is evaluated 
as 40 percent disabling; perforation, tympanic membrane, 
left, and corneal scar, both of which are noncompensable.  
The combined disability evaluation is 40 percent.  Thus, the 
appellant does not meet the requirements set forth in 
38 C.F.R. § 4.16(a).  Therefore, he has no legal merit to the 
claim based upon schedular requirements.  

The Board has thoroughly reviewed the claims file in its 
entirety.  The Board notes that the appellant is considered 
disabled under the Social security Act based on depression 
and left foot disability.  The Board also notes that in the 
April 1998 VA examination report, the examiner entered a 
diagnosis of, "Partial amputation of the left foot, 
rendering him unemployable."  In March 1999, the Board 
remanded the claim for the VA examiner to state his rationale 
for such determination.  That same VA examiner examined the 
appellant in April 1999.  In the April 1999 examination 
report, the examiner stated that the appellant's service-
connected injury, left foot, residuals of shell fragment 
wound had a marked effect on the appellant's ability to work 
and that the service-connected disability was severe.  
However, he stated, "I believe that he could perform 
substantially gainful employment of a sedentary nature if he 
had a more forceful personality."  (Emphasis added.)  The 
Board finds that the two VA examination reports, when read 
together, do not support a determination that the appellant 
cannot work due service-connected disabilities.  In this 
regard, his education and work experience qualify him for 
sedentary work. 

With respect to extraschedular criteria, review of the record 
reveals that the RO expressly considered referral of the case 
to the Director of the Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (1999).  When a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and he fails to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), the rating board should submit the case to the 
Director of Compensation and Pension Service extraschedular 
consideration.  38 C.F.R. § 4.16(b).  The governing criteria 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. 
App. 57, 59-60 (1993) and VAOGCPREC 75-91 (1991).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  The Court has further held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board has reviewed the record with these mandates in mind 
and finds no basis for further action on this question.  See 
VAOPGCPREC. 6-96 (1996).  The appellant has not alleged, and 
the evidence does not establish, frequent periods of 
hospitalization or any other factors that render his claim 
exceptional or unusual.  In fact, since the appellant was 
discharged from service, there is only one hospitalization 
shown for the service-connected injury, left foot, residuals 
of shell fragment wound, which was in 1990.  Since that time, 
the appellant has not been hospitalized for his service-
connected injury, left foot, residuals of shell fragment 
wound, or any other service-connected disability.  The Board 
finds that the entire record, as a whole, does not establish 
that the appellant's is unemployable due to his service-
connected disabilities.

Accordingly, a total rating for compensation on the basis of 
individual unemployability is not warranted.


ORDER

An increased evaluation for injury, left foot, residuals of 
shell fragment wound, is denied.

A total rating for compensation based upon individual 
unemployability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

